Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 03/16/2020, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 03/16/2020 are accepted by the examiner. 

Allowable Subject Matter
Claims 4-6, 12-14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin (US 2010/0070478) in view of Gupta et al. (US 2020/0241753, referred herein after Gupta).


As per claim 1, 9, 15, Anglin discloses a method comprising: 
identifying a first source in a data storage facility that, following a disaster event, is pointing to data which is corrupt (Fig. 2, Fig. 5B, [0037], [0061], “The storage information index 280 contains an entry for each object, details of which pool the copy of the object is stored in, and linking information if the object is linked to other objects in the storage management system. Additionally, this storage information may include the number of references to the instance of the data object, and the signature of the data object.”, wherein the object 230 (ie first source as claimed) is linked to other objects (storage pool 240 and 250), [0061], wherein the data chunk 542 is identified as corrupt as claimed);
Anglin does not specifically discloses determining that a first copy services relationship exists between a first referencing domain of the first source and a second referencing domain, wherein the first copy services relationship indicates the second referencing domain will have a second copy of the corrupted data; 
determining whether the second copy is valid; and 
responsive to a determination that the second copy is valid, writing the second copy to replace the corrupted data;

However, Gupta discloses determining that a first copy services relationship exists between a first referencing domain of the first source and a second referencing domain, wherein the first copy services relationship indicates the second referencing domain will have a second copy of the corrupted data; 
determining whether the second copy is valid; and ([0020], [0058], “In preferred embodiments, the source and target volumes share a point-in-time copy relationship. It follows that the target volume includes a copy of data which is the same as the lost data at the source volume with respect to a certain point-in-time. “, wherein the point-in-time copy relationship is determined between a first source and target domain); 
responsive to a determination that the second copy is valid, writing the second copy to replace the corrupted data (Fig. 5A, step 504, 510, 512, 514, [0061], [0071], “determining whether a copy of the lost data has been stored at the target volume is based on a target bit map.”, “the copy of the lost data may be received as one or more packets of information depending on the amount of data being transferred between the volumes, the type of network connecting the data storage machines in which the volumes are stored, availability of system resources, etc. Furthermore, operation 514 includes using the copy of the lost data to recover the lost data at the one or more tracks of the source volume.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gupta’s recovery method from data loss using copy services relationships between volumes into Anglin’s method of retrieval and recovery of data chunks from alternate data stores in deduplication system because one of the ordinary skill in the art would have been motivated to efficiently recover from data losses experienced by different volumes in a distributed data replication system.


As per claim 2, 10, 16, Gupta discloses the method of claim 1, wherein determining that the first copy services relationship exists between the first referencing domain and the second referencing domain includes checking for a first copy services relationship directly between the first source and another referencing domain ([0020], [0058], copy service relationship is being checked between the source and any other reference volumes).

As per claim 3, 11, 17, Gupta discloses the method of claim 1, wherein determining that the first copy services relationship exists between the first referencing domain and the second referencing domain includes scanning references to the first source to check whether a first copy services relationship exists between any referrer of the first source and another referencing domain ([0020], [0058], copy service relationship is determined between the source and any other reference volumes).


As per claim 7, Anglin discloses the method of claim 1, further comprising repairing the source reference to point to the written copy (Fig. 5B, [0061]-[0065], “Rather than continually go to another pool to retrieve chunks which are unreadable and/or damaged in the original pool, it may be beneficial to replace the damaged chunks in the original from a backup copy. This allows future retrievals to occur directly from the original pool without needing to access data from a backup copy on an ongoing basis.’” Source reference is repaired to point to backup written copy as claimed).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anglin (US and Gupta in view of Ripberger (US 2014/0143786).

As per claim 8, neither Anglin nor Gupta discloses the method of claim 1, wherein the checking that the second copy is valid comprises checking that address ranges that are referred to by the second referencing domain are valid;

However, Ripberger discloses checking that the second copy is valid comprises checking that address ranges that are referred to by the second referencing domain are valid ([0051], wherein the source and target volume address of requested copy service relationships are checked for validity as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ripburger’s management method of copy service relationships via policies specified on resource groups into Gupta’s recovery method from data loss using copy services relationships between volumes into Anglin’s method of retrieval and recovery of data chunks from alternate data stores in deduplication system because one of the ordinary skill in the art would have been motivated to enhance data reliability by providing redundancy.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Tomkins teaches a method is a computer-implemented method that predicts an imminent event due to a constrained resource and identifies one or  more copy service relationship that will mitigate the imminent event. 

Matsushita teaches a storage control method that reduces a reference number to duplicate data even if there is duplicate data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/           Primary Examiner, Art Unit 2114